DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 08/13/2021.  Claims 1, 2, 5-10, 13-16 and 20 are now pending in the present application.
Allowable Subject Matter
Claims 1, 2, 5-10, 13-16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, Shattil (US 20170235316 A1) in view of Barritt (US 9924441), fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Regarding claim 1, Shattil discloses a system (FIG. 1) comprising:
a user equipment (FIG. 1, for par. 0016, for any of UEs 120.1-120.5);
a wireless physical network having a plurality of eNodeBs (FIG. 1, par. 0033, for terrestrial network including BTS “depicted in FIG. 1 is a network wherein the RAN channel is provided by both terrestrial base transceiver communications (such as depicted by link 144 from BTS 100.3)”);
(FIG. 1, for UVA ad-hoc network over the terrestrial network part of the RAN, par. 0048 and par. 0030);
an unmanned aerial vehicle (UAV) (par. 0026, for any “a plurality of airborne relay stations (e.g., UAVs) 111.1-111.4, 112.1-112.3, and 113.1-113.3”) comprising: 
a bridging radio component disposed on the aerial vehicle (FIG. 2, par. 0055, par. 0063, “router 232 provides multi-hop capabilities for relaying signals between the RAN and the BTSs. Signals from transceivers 206 or 207 may be routed via router 232 to another UAV via transceiver 204.” FIG. 1 for links (as an example) between BTS 2 connected and UAV 113.1 or 112.1);
Barritt discloses an overlay network comprising a plurality of nodes each having a software defined network (SDN) device overlaid over the wireless physical network (FIG. 1, col. 1, lines 27-44, “a system for configuring a software-defined network (SDN). The system can include a plurality of moving nodes and an SDN controller communicatively coupled to the plurality of moving nodes… The second control message can include instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter”, col. 4, lines 19-61, “the network 100 may include additional HAPs, which may be balloons, blimps, airplanes, unmanned…” since ;
a SDN controller that makes routing decisions and communicates the routing decisions to the plurality of nodes (FIG. 1 and 2, col. 4, lines 62-66, “the network 100 can be an SDN that is controlled by an SDN controller, which may be located, for example, in one of the datacenters 105.” col. 5, lines 61-65, “The SDN controller 205 may be any type of computing device capable of sending control messages to the network 207 to configure the topology of the network 207 and to pass routing information to the nodes of the network 207”);
an aerial vehicle SDN device, wherein the aerial vehicle SDN device is an additional node in the overlay network (for any device on UAV which "receiving, by the SDN controller…, a confirmation message indicating that the modification of the physical network topology parameter and the modification of the routing information stored by the first moving node have both been executed").
However, Shattil in combination with of Barritt (US 9924441) fail to teach or disclose “wherein the SDN device on one of the plurality of nodes is configured to operate as a software defined eNodeB and which is one of the plurality of eNodeBs and wherein the software defined eNodeB is further configured to communicate with the user equipment and at least one other eNodeB of the plurality of eNodeBs in the wireless physical network; a bridging radio component disposed on the aerial vehicle, wherein the bridging radio component is in communication with the software defined eNodeB, the user equipment and the at least one other eNodeB of the plurality of eNodeBs and wherein the bridging radio component is configured to operate as one of a relay between the software defined eNodeB and the user equipment, an augmentation of existing SDN resources, a self- contained local service, or a new network configurations”, in combination with other limitations of the claim.
Regarding claim 10, the prior arts of the record, Boss et al. (US 20160028471 A1) (hereinafter Boss) in view of Barritt, fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Regarding claim 10, Boss discloses disclose a method comprising:
receiving a request to provide connectivity to a user equipment a location (FIG. 1, par. 0008, “send, by the computing device, a signal to a facility configured to deploy the one or more mobile cellular UAVs to the mismatched area according to the plan”);
navigating a first unmanned aerial vehicle to the location (FIG. 1, par. 0008, par. 0044).
Barritt discloses the first unmanned aerial vehicle having a software defined network (SDN) device to the location (FIG. 1, col. 1, lines 27-44, “a system for configuring a software-defined network (SDN). The system can include a plurality of moving nodes and an SDN controller communicatively coupled to the plurality of moving ;
connecting the SDN device to a software defined network overlaid over a physical network (FIG. 1 and 4C, col. 10, lines 24-47, "the method 409 includes sending, by an SDN controller, a first control message to at least one node of a plurality of moving nodes (stage 410). The first control message includes instructions for the first node to execute a modification of a physical network topology parameter… ", see col. 5, lines 27-52, the SND network can be considered the connected nodes based on control messages sent by the SDN controller, where in the connected nodes controlled by SDN controller are overlaid the backbone network); and
(col. 10, lines 24-47).
However, Boss in combination with Barritt fails to teach or discloses “connecting the aerial vehicle SDN device to an overlay software defined network (SDN), wherein the overlay SDN comprises a plurality of nodes each having an SDN device overlaid over a wireless physical network having a plurality of eNodeBs and the aerial vehicle SDN device is an additional node in the SDN, and wherein the SDN device on one of the plurality of nodes in the overlay SDN is configured to operate as a software defined eNodeB and wherein the software defined eNodeB is further configured to communicate with the user equipment and at least one other eNodeB of a plurality of eNodeBs in the wireless physical network; accessing, by the software defined eNodeB, the user equipment and the at least one eNodeB of the plurality of eNodeBs in the wireless physical network, bridging, by a bridging radio component, the overlay SDN and the wireless physical network; and echoing, by the bridging radio component, data received on one radio channel onto another radio channel”, in combination with other limitations of the claim.
Therefore, claims 1, 2, 5-10, 13-16 and 20 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Passe et al. (US 10249202 B1) disclose Detection And Interdiction Of Drones With Respect To Controlled-environment Facilities.
LU et al. (US 20180241463 A1) disclose OPEN WIRELESS ARCHITECTURE (OWA) UNIFIED AIRBORNE AND TERRESTRIAL COMMUNICATIONS ARCHITECTURE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642